Citation Nr: 1610751	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis/bursitis of the right shoulder. 

2.  Entitlement to an initial rating in excess of 10 percent for arthritis/bursitis of the left shoulder. 

3.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.

5.  Entitlement to a compensable initial rating for degenerative arthritis of the right hand (thumb, index, and long fingers) (previously right hand disability) prior to September 8, 2015 and in excess of 10 percent thereafter. 

6.  Entitlement to a compensable initial rating for degenerative arthritis of the left hand (thumb, index, and long fingers) (previously right hand disability) prior to September 8, 2015 and in excess of 10 percent thereafter. 

7.  Entitlement to a compensable initial rating for a right elbow/forearm disability with olecranon spurs (previously right elbow/forearm disability) prior to September 8, 2015 and in excess of 10 percent thereafter. 

8.  Entitlement to a compensable initial rating for a left elbow/forearm disability with olecranon spurs (previously left elbow/forearm disability) prior to September 8, 2015 and in excess of 10 percent thereafter.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for bilateral shoulder, elbow, wrist, and hand disabilities assigning separate 10 percent disability ratings for each shoulder and wrist and assigning noncompensable ratings for the elbows and wrists.  The Veteran disagreed with this decision and perfected an appeal.  

These matters were previously remanded by the Board in November 2014 for additional development.  As will be discussed herein with respect to the Veteran's increased rating claims adjudicated below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Subsequently, by rating decision dated in September 2015, the AOJ increased the ratings for the bilateral hand and elbow disabilities to 10 percent disabling each effective September 8, 2015, which is the date of the Veteran's most recent VA examination.  As the AOJ's actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased ratings, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has phrased the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With regard to the TDIU claim, during a May 2010 VA examination the Veteran reported that he was employed part-time as a farmer and in the September 2015 VA examination the Veteran reported that he was retired.  The September 2015 VA examiner opined that the Veteran's bilateral shoulder and wrist disabilities affected his ability to maintain employment.  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's arthritis/bursitis of the right shoulder has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength and asymptomatic scarring, which are not of a size to warrant a compensable rating and do not result in functional impairment; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.

3.  For the entire appeal period, the Veteran's arthritis/bursitis of the left shoulder has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength and no scarring; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.

4.  For the entire appeal period, the Veteran's right wrist disability has been manifested by moderate limitation of motion, flare-ups, and complaints of pain; ankylosis has not been demonstrated.

5.  For the entire appeal period, the Veteran's left wrist disability has been manifested by moderate limitation of motion, flare-ups, and complaints of pain; ankylosis has not been demonstrated.

6.  For the entire appeal period, the Veteran's degenerative arthritis of the right hand (thumb, index, and long fingers) (previously right hand disability) has been manifested by pain and weakness with flare-ups and painful motion; favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, was not demonstrated.

7.  For the entire appeal period, the Veteran's degenerative arthritis of the left hand (thumb, index, and long fingers) (previously left hand disability) has been manifested by pain and weakness with flare-ups and painful motion; favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, was not demonstrated.

8.  For the entire appeal period, the Veteran's right elbow/forearm disability with olecranon spurs (previously right elbow/forearm disability) has been manifested by reported pain and weakness with flare-ups and painful motion; flexion limited to 90 degrees has not been demonstrated.

9.  For the entire appeal period, the Veteran's left elbow/forearm disability with olecranon spurs (previously left elbow/forearm disability) has been manifested by reported pain and weakness with flare-ups and painful motion; flexion limited to 90 degrees has not been demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for arthritis/bursitis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5019 (2015).

2.  The criteria for an initial rating in excess of 10 percent for arthritis/bursitis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5201-5019 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right wrist disability are not met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2015).

4.  The criteria for an initial rating in excess of 10 percent for left wrist disability are not met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2015).

5.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent, and no higher for degenerative arthritis of the right hand (thumb, index, and long fingers) (previously right hand disability) have been approximated for the entire rating period..  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5228 (2015).

6.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent, and no higher for degenerative arthritis of the left hand (thumb, index, and long fingers) (previously left hand disability) have been approximated for the entire rating period..  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5228 (2015).

7.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent, and no higher for right elbow/forearm disability with olecranon spurs (previously right elbow/forearm disability) have been approximated for the entire rating period..  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2015).

8.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent, and no higher for left elbow/forearm disability with olecranon spurs (previously left elbow/forearm disability) have been approximated for the entire rating period..  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral shoulder, wrist, hand, and elbow disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the May 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in May 2010 and September 2015 to determine the nature and severity of his bilateral shoulder, wrist, hand, and elbow disorders.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral shoulder, wrist, hand, and elbow disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the September 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As noted in the Introduction, in November 2014, the Board remanded this case for further development.  In this regard, the November 2014 remand determined that a new examination was needed to determine the current nature and severity of the Veteran's service-connected bilateral shoulder, elbow, wrist, and hand disabilities.  Thereafter, the Veteran was afforded such examinations in September 2015 and the issues decided herein was readjudicated in a September 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the November 2014 remand orders with respect to the Veteran's increased rating claims such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Historically, the Veteran's service treatment records are unavailable but the Veteran contends that he began having joint problems in service and was diagnosed with bursitis in service and arthritis in 1990.  He submitted a claim for service connection for arthritis/bursitis in June 2004 and, by rating decision dated in April 2012, the RO granted service connection for bilateral shoulder, elbow, wrist, and hand disabilities assigning separate 10 percent disability ratings for each shoulder and wrist and noncompensable ratings for the elbows and wrists effective June 14, 2004, the day of the Veteran's claim for service.  The Veteran disagreed with this decision and perfected an appeal.  Subsequently, by rating decision dated in September 2015, the AOJ increased the initial rating for the bilateral hand and elbow disabilities to 10 percent disabling each effective September 8, 2015, which is the date of the Veteran's most recent VA examination.  The Veteran contends that he is entitled to a higher rating for his bilateral shoulder, wrist, hand, and elbow disabilities due to the pain and functional impairment he experiences, to include difficulty lifting/holding things and performing certain chores such as mowing the lawn.

A. Arthritis/bursitis of the shoulders

The Veteran's arthritis/bursitis of the right and left shoulder are each rated under 38 C.F.R. § 4.71a, DCs 5201-5019.  As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered by analogy as a condition of limitation of motion of the arm (DC 5201) with bursitis (DC 5019).

DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Pursuant to DC 5201, limitation of arm motion that is limited to shoulder level warrants a 20 percent rating in the major and minor extremity.  Such limitation that is limited midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Such limitation to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

Evidence relevant to the current level of severity of the Veteran's bilateral shoulder disabilities includes VA examination reports dated in May 2010 and September 2015.  During the May 2010 VA examination the Veteran reported that he was employed part time in farming.  He denied any known trauma to the shoulders but reported a constant, daily, sharp pain in all joints of the bilateral shoulders.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of these joints and no inflammatory response.  He denied any flare-ups of pain and had not been incapacitated due to the shoulder joints over the past 12 months.  He also denied any surgeries or hospitalizations for his shoulders.  He indicated that he could lift at least 35 to 40 pounds but had difficulty lifting over his head and with pushing and pulling.  He had never been diagnosed with inflammatory arthritis and there were no functional limitations on standing or walking.  The Veteran had no prosthetic or orthotic devices and no history or record of any neoplastic activity in these joints.  The Veteran stated he experienced daily limitations working on a farm due to pain and was careful on lifting, pushing, or pulling.  He had no effects on his daily adult living activities and had no difficulty driving.  The Veteran treated his bilateral shoulder disorders with medication (NSAIDS) with a fair response and there were no side effects from this treatment.  

There was no history of hospitalization/surgery, trauma, or neoplasm to the shoulder joints.  The Veteran reported that he was right hand dominant and the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  He denied the use of any assistive device.  On physical examination of the shoulders there was no loss of a bone or part of a bone and there were no recurrent shoulder dislocations.  There was also no inflammatory arthritis.  There was crepitus and pain at rest for both shoulders.  On range of motion testing of the left shoulder, there was objective evidence of pain with active motion.  The Veteran had flexion to 110 degrees, abduction to 110 degrees, internal rotation to 70 degrees, and external rotation to 70 degrees.  On range of motion testing of the right shoulder, there was also objective evidence of pain with active motion.  The Veteran had flexion to 130 degrees, abduction to 135 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after these repetitions of range of motion.  

Inspection of the right shoulder showed it to be symmetrical to the left without redness, swelling, heat, effusion or deformity.  There was no muscle atrophy of the anterior or posterior shoulder region.  There was mild "popping" or crepitus with motion but no instability was noted.  There was mild pain with the internal rotation with the Apley test such as the "Parade stance," through the entire motion.  There was no pain with all other planes of motion.  With the Apley scratch test, the Veteran could reach to T-9 without pain during this motion.  There was moderate pain with external rotation with the arm abducted 90 degrees or with adduction, crossing over to each opposing shoulder.  Integrity of the rotator cuff appeared intact with no weakness against resistance with the lift off test or the Jobe/"Upside down beer can test."  There was no scapular winging noted during abduction.  Motor and sensory function was intact, distally.  Neurovascular status was intact, distally of both upper extremities.  There was no specific tenderness with palpation of either shoulder.

Occupationally, the examiner noted that the Veteran was engaged in part-time farming for the past 10 to 20 years and had lost no time from work in the last 12 months.  It was noted that the Veteran was retired and in receipt of Social Security benefits.

With regard to the right shoulder, the examiner diagnosed nonspecific joint pain with no objective evidence of osseous, neoplastic, infectious, inflammatory etiology or other evidence of a chronic condition per this exam process and a normal radiographic study.  With regard to the left shoulder, the examiner diagnosed degenerative spurring at the acromioclavicular joint with no fracture or displacement and no bone destructive abnormality.

The examiner wrote that the Veteran's upper extremity disabilities had a significant effect on his usual occupation.  Specifically, the Veteran's disabilities resulted in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, pain, and disfigurement.  This resulted in the Veteran being assigned different work duties.  The examiner also noted that the Veteran's upper extremity disabilities affected his usual daily activities.  Specifically, there was a moderate effect on chores, exercise, sports, and recreation.  There was a mild effect on showing, traveling, bathing, dressing, toileting, and grooming.  There was no effect on feeding and/or driving.  

During the September 2015 VA shoulder examination, the examiner reviewed the electronic claims file and diagnosed acromioclavicular joint osteoarthritis of the left shoulder and bilateral arthritis/bursitis of the shoulders.  The Veteran reported that his bilateral shoulder disabilities were progressively worsening and indicated that the his shoulders ached constantly and ranged from an 8/10 in severity to a 10/10 in severity.  He treated these conditions with pain medication with fair response and indicated that he was retired from farm work.  The Veteran stated that his flares are aggravated by driving a lawn mower and lifting.  He stated that he could not pick up things like he used to and had difficulty mowing the yard.  Overall, his
general activity level was decreased, though he was able to perform all activities of daily living independently as well as drive.

It was noted that the Veteran was right hand dominant and that he experienced flare-ups of the shoulder or arm.  Specifically, the flares were described as constant pain/aching with a severity of 10/10.  The Veteran described lack of endurance as his functional loss/functional impairment of the shoulders.   On range of motion testing of the right shoulder, the Veteran had flexion to 110 degrees, abduction to 110 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  It was noted that the Veteran's functional loss was difficulty reaching overhead.  Both flexion and abduction were noted to exhibit pain.  There was objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, specifically pain was reported with moderate palpation of the AC joint.  There was no objective evidence of crepitus.  On range of motion testing of the left shoulder, the Veteran had flexion to 130 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  It was noted that the Veteran's left shoulder pain did not result in or cause functional loss.  Both flexion and abduction were noted to exhibit pain.  There was objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, specifically pain was reported with moderate palpation of the AC joint.  There was no objective evidence of crepitus.  

The Veteran deferred repetitive use testing due to pain and it was noted that the shoulders were not being examined immediately after repetitive use over time.  However, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  
With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either shoulder, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to flare-ups, it was noted that the examination was not being conducted during a flare-up of either shoulder.  However, the examiner also wrote that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either shoulder, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to additional factors contributing to the Veteran's shoulder disabilities, the examiner wrote that there was less movement than normal due to ankylosis, adhesions, etc.  Muscle strength testing was normal and there was no muscle atrophy.  The examination indicated that there was no ankylosis.

With regard to rotator cuff conditions, the examiner noted that a rotator cuff condition was suspected for both the right and left shoulders.  Specifically, while Hawkins' Impingement and External Rotation/Infraspinatus Strength tests were negative, both the Empty-can and Lift-off Subscapularis tests were positive on the right shoulder.  All fours tests were negative on the left shoulder.  There was also suspected shoulder instability, dislocation, or labral pathology.  While there was no history of mechanical symptoms (clicking, catching, etc.) or history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, Crank apprehension and relocation test was positive on the right.  Also, a clavicle, scapula AC joint or sternoclavicular joint condition was suspected.  While there was no AC joint condition or any other impairment of the clavicle or scapula and Cross-body adduction test was negative, there was tenderness on palpation of the AC joint.  

The Veteran did not have loss of head (flail shoulder), nonunion(false flail shoulder, or fibrous union of the humerus.  There was also no evidence of malunion of the humerus with moderate or marked deformity.  There were no other pertinent physical findings, complications, signs, symptoms, or scars associated with the service-connected shoulder disabilities and the Veteran did not use an assistive device.  Significantly, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies showed degenerative or traumatic arthritis of the left shoulder as documented in a May 2010 X-ray.  

With regard to functional employment, the examiner wrote that the Veteran's shoulder conditions impacted his ability to perform occupational tasks.  Specifically, it was noted that the shoulder conditions would prevent work that requires hard physical labor (i.e. frequent heavy lifting, reaching).  However, the examiner wrote that work requiring mild physical effort and/or sedentary would be possible.  

Also of record are treatment records dated through May 2015, which show treatment for the Veteran's shoulder disorders.  Such records show similar findings as noted in the above May 2010 and September 2015 VA examination reports.  

On review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for limitation of motion of the right shoulder pursuant to DC 5201 as there is no evidence of loss of range of motion of the arm to less than shoulder level.  As above, during the May 2010 VA examination the Veteran had forward flexion to 130 degrees, abduction to 135, external rotation to 80 degrees, and internal rotation to 80 degrees.  While the examiner noted that there was objective evidence of pain following repetitive motion, the examiner also wrote that there were no additional limitations after three repetitions of range of motion.  During the September 2015 VA examination the Veteran had flexion to 110 degrees, abduction to 110 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  While the Veteran declined to perform repetitive use testing, the examiner wrote that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  

The Board also finds that an initial rating in excess of 10 percent is not warranted for limitation of motion of the left shoulder.  As above, during the May 2010 VA examination the Veteran had forward flexion to 110 degrees, abduction to 110, external rotation to 70 degrees, and internal rotation to 70 degrees.  While the examiner noted that there was objective evidence of pain following repetitive motion, the examiner also wrote that there were no additional limitations after three repetitions of range of motion.  During the September 2015 VA examination the Veteran had flexion to 130 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  While the Veteran declined to perform repetitive use testing, the examiner wrote that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  

In October 2015 correspondence, the Veteran's attorney wrote that the Veteran should be awarded at least a 20 percent rating for each shoulder as the minimum compensable rating for a shoulder disability is 20 percent.  In addition, the Veteran had limited range of motion and constant shoulder pain that interfered with his activities of daily living.  Furthermore, the Veteran's attorney wrote that the September 2015 VA examiner did not address the DeLuca factors and made no attempt to examine the Veteran during a flare-up.  

Initially, the Board notes that while a 20 percent rating is the minimum rating under DC 5201, the Veteran's currently assigned 10 percent ratings were assigned under the provisions of DeLuca based on his painful motion of the shoulders.  Second, the Veteran's current 10 percent ratings contemplate his constant shoulder pain and difficulties with activities of daily living.  Third, the examiner did address DeLuca factors as the Veteran's current ratings are based on DeLuca.  Finally, while the examiner did not attempt to examine the Veteran's shoulder during a flare-up, the examiner did attempt to examine the Veteran's shoulder upon repetitive testing but the Veteran deferred repetitive use testing.  The Board notes that when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  In Voerth v. West, however, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  In this case, the examiner wrote that the examination was medically consistent with the Veteran's statements describing functional loss with flare-ups.

The Board notes that, both with regard to repetitive testing and flare-ups, the September 2015 VA examiner indicated that he was unable to comment as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either shoulder without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during either repetitive testing or flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In light of the above, higher ratings are not warranted under the DeLuca criteria

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders. However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  In addition, while degenerative changes of the left shoulder have been found on X-ray, there is no evidence of X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Therefore, a higher rating under DC 5003 is not warranted. 

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's bilateral shoulder disabilities.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of pain and loss of range of arm motion-are contemplated in the application of DC 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, which could, potentially, support the award of separate ratings in this case.  Furthermore, the September 2015 VA examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his bilateral shoulder disorders.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral shoulder disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral shoulder disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected bilateral shoulder disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected bilateral shoulder disabilities at issue.   

B.  Wrist disabilities

The Veteran's bilateral wrist disabilities are each rated under 38 C.F.R. § 4.71a, DC 5215.  Under DC 5215, a 10 percent rating is warranted when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  This 10 percent rating is applicable for either the major or minor limb.  A 10 percent rating is the only, and therefore the maximum, rating available under this code.

As the Veteran is already receiving the maximum evaluation allowable under DC 5215, the Board must also consider DC 5214, which provides for higher evaluations for ankylosis of the wrist.  Under this code, a 40 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist.  A 30 percent rating is warranted when there is ankylosis of the minor wrist in any other position, except favorable.  Finally, a 20 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Normal range of motion is: dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I.

Evidence relevant to the current level of severity of the Veteran's bilateral wrist disabilities includes VA examination reports dated in May 2010 and September 2015.  During the May 2010 VA examination the Veteran reported that he was employed part time in farming.  He denied any known trauma to the wrists but reported a constant, daily, sharp pain in the wrists.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of the wrists and no inflammatory response.  He denied any flare-ups of pain and had not been incapacitated due to the wrist joints over the past 12 months.  He also denied any surgeries or hospitalizations for his wrists.  He indicated that he could lift at least 35 to 40 pounds but had difficulty lifting over his head and with pushing and pulling.  He had never been diagnosed with inflammatory arthritis and there were no functional limitations on standing or walking.  The veteran had no prosthetic or orthotic devices and no history or record of any neoplastic activity in these joints.  The Veteran stated he experienced daily limitations working on a farm due to pain and was careful on lifting, pushing, or pulling.  He had no effects on his daily adult living activities and had no difficulty driving.  The Veteran treated his bilateral wrist disorders with medication (NSAIDS) with a fair response and there were no side effects from this treatment.  

There was no history of hospitalization/surgery, trauma, or neoplasm to the wrist joints.  The Veteran reported that he was right hand dominant and the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  He denied the use of any assistive device.  On physical examination of the wrists there was bony joint enlargement, weakness, and abnormal motion of the right wrist and abnormal motion of the left wrist.  On range of motion testing of the left wrist there was objective evidence of pain with active motion.  The Veteran had dorsiflexion to 15 degrees, palmar flexion to 10 degrees, radial deviation to 5 degrees, and left ulnar deviation to 10 degrees.  On range of motion testing of the right wrist there was objective evidence of pain with active motion.  The Veteran had dorsiflexion to 20 degrees, palmar flexion to 10 degrees, radial deviation to 5 degrees, and left ulnar deviation to 10 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.

Overall wrist function was noted to result in marked decreased range of motion of both wrists with no report of pain with flexion/extension and no local tenderness of
the dorsum.  There was moderate endpoint stiffness and loss of full flexion/extension.  With palpation of the wrist, there was mild pain.  Specific palpation at the junction of the distal radius and dorsal wrist elicited no pain.  With palpation of the first dorsal compartment, the extensor carpi radialis tendons elicited no discomfort.  The radial pulse was palpated, steady, and consistent with the opposite wrist.  There was no evidence of nerve compression at the wrist as evidenced by a negative Hoffman-Tinel test and a negative Phalen maneuver.
The examiner could not express, without resort to mere speculation, additional imitation by pain, fatigue, weakness, or lack of endurance due to repetitive use
during or not during a flare up.  Examination findings were based on a minimum of three repetitions of range of motion.

Occupationally, the examiner noted that the Veteran was engaged in part-time farming for the past 10 to 20 years and had lost no time from work in the last 12 months.  It was noted that the Veteran was retired and in receipt of Social Security benefits.  

With regard to the left wrist, the examiner diagnosed severe erosion or impaction upon distal articular surfaces of radius and ulna with degenerative change of the first metacarpophalangeal joint and geode formation and demineralization with considerable deformity of the carpus proper...  With regard to the right wrist, the examiner diagnosed considerable carpal deformity with impaction and
erosion of distal radius and ulna, possible geode formation at the base of the
first metacarpal, and generalized demineralization of bone structures.

The examiner wrote that the Veteran's upper extremity disabilities had a significant effect on his usual occupation.  Specifically, the Veteran's disabilities resulted in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, pain, and disfigurement.  This resulted in the Veteran being assigned different work duties.  The examiner also noted that the Veteran's upper extremity disabilities affected his usual daily activities.  Specifically, there was a moderate effect on chores, exercise, sports, and recreation.  There was a mild effect on showing, traveling, bathing, dressing, toileting, and grooming.  There was no effect on feeding and/or driving.  

During the September 2015 VA wrist examination, the examiner reviewed the electronic claims file and diagnosed arthritis of the bilateral wrists.  The Veteran reported that the pain in his wrists wakes him up at night.  He also reported that these disabilities were progressively worsening and indicated that he experienced severe pain in the wrists "all the time," specifically a 10/10 in severity.  He treated these conditions with pain medication with fair response and indicated that he was retired from farm work.  The Veteran stated that his pain was made worse be repetitive torqueing motions (i.e., working on a fence) as well as cold/rainy weather.  

It was noted that the Veteran was right hand dominant and that he experienced flare-ups of the wrists.  Specifically, the flares were described as "severe all the time" with a severity of 10/10.  The Veteran described markedly decreased range of motion and lack of endurance as his functional loss/functional impairment of the wrists.   Specifically, the Veteran reported that his pain was made worse by repetitive torqueing motions (i.e., working on a fence). On range of motion testing of the right wrist, the Veteran had palmar flexion to 30 degrees, dorsiflexion to 30 degrees, ulnar deviation to 20 degrees, and radial deviation to 5 degrees.  This loss of motion affected lifting, carrying, and pushing capabilities/endurance.  Pain was noted on palmar flexion and dorsiflexion and found to cause functional loss.  There was objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, specifically tenderness was reported with moderate palpation of the wrist joint.  There was no objective evidence of crepitus.  On range of motion testing of the left wrist, the Veteran had palmar flexion to 20 degrees, dorsiflexion to 25 degrees, ulnar deviation to 20 degrees, and radial deviation to 5 degrees.  This loss of motion affected lifting, carrying, and pushing capabilities/endurance.  Pain was noted on palmar flexion and dorsiflexion and found to cause functional loss.  There was objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, specifically tenderness was reported with moderate palpation of the wrist joint.  There was no objective evidence of crepitus.  

The Veteran deferred repetitive use testing due to pain and it was noted that the wrists were not being examined immediately after repetitive use over time.  However, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  
With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either wrist, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to flare-ups, it was noted that the examination was not being conducted during a flare-up of either wrist.  However, the examiner also wrote that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either wrist, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to additional factors contributing to the Veteran's wrist disabilities, the examiner wrote that there was less movent than normal due to ankylosis, adhesions, etc.  The examiner also noted that there was weakened movement due to muscle or peripheral nerve injury.  Muscle strength testing was 4/5 (active movement against some resistance), bilaterally, and there was a reduction in muscle strength.  The reduction in muscle strength was noted to be due entirely to the claimed condition.  There was no muscle atrophy and no ankylosis.  

There were no other pertinent physical findings, complications, signs, symptoms, or scars associated with the service-connected wrist disabilities and the Veteran did not use an assistive device.  Significantly, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies dated in May 2010 showed severe traumatic or rheumatoid changes of the right wrist and possible mixed post traumatic and rheumatoid changes of the left wrist.  

With regard to functional employment, the examiner wrote that the Veteran's wrist conditions impacted his ability to perform occupational tasks.  Specifically, it was noted that the Veteran had markedly decreased range of motion in his wrists, 4/5 wrist strength, and 4/5 grip strength bilaterally.  He could not perform repetitive occupational tasks requiring full grip/wrist strength or tedious manual dexterity.  

Also of record are treatment records dated through May 2015, which show treatment for the Veteran's wrist disorders.  Such records show similar findings as noted in the above May 2010 and September 2015 VA examination reports.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for either wrist.  As above, the Veteran is already in receipt of the maximum schedular rating under DC 5215 for both wrists.  While DC 5214 affords a 20 percent rating when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist, the Board observes that there have been no clinical findings at any time of ankylosis in either wrist for which a higher rating might be warranted.  

As above, during the May 2010 VA examination, the Veteran had dorsiflexion to 15 degrees, palmar flexion to 10 degrees, radial deviation to 5 degrees, and left ulnar deviation to 10 degrees in the left wrist.  The Veteran also had dorsiflexion to 20 degrees, palmar flexion to 10 degrees, radial deviation to 5 degrees, and left ulnar deviation to 10 degrees in the right wrist.  During the September 2015 VA examination, the Veteran had palmar flexion to 30 degrees, dorsiflexion to 30 degrees, ulnar deviation to 20 degrees, and radial deviation to 5 degrees in the right wrist.  The Veteran also had palmar flexion to 20 degrees, dorsiflexion to 25 degrees, ulnar deviation to 20 degrees, and radial deviation to 5 degrees in the left wrist.  

Also, since the Veteran already receives the maximum rating possible under DC 5215, the analysis required by DeLuca would not result in a higher schedular rating. Moreover, the May 2010 VA examiner indicated that there was no additional limitation of motion after at least three repetitions.  Furthermore, while the Veteran declined to perform repetitive use testing in September 2015, the examiner wrote that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Moreover, the examiner could not express, without resort to mere speculation, additional imitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare up.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during either repetitive testing or flare-ups.  See Jones, 23 Vet. App. at 382.  

The Board has also considered whether a higher rating is warranted under DC 5003.  As above, under DC 5003 a rating of 20 percent is for application when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, the Veteran is currently in receipt of compensable ratings for limitation of motion of each wrist.  Thus, a separate or increased rating is not warranted under DC 5003 at any time during the claims period for the either wrist disability based on noncompensable limited motion.  Furthermore, under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f).  This implies that the Veteran's wrists are considered to be one joint.  

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the wrist, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral wrist disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral wrist disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected bilateral wrist disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected bilateral wrist disabilities at issue.   

As for the potential of a separate rating for peripheral nerve/muscle injury of wrists, the Board finds that there is no evidence of a separate peripheral nerve/muscle disability of the wrists.  While muscle strength testing was 4/5 (active movement against some resistance), bilaterally, and there was a reduction in muscle strength during the September 2015 VA examination, the reduction in muscle strength was noted to be due entirely to the claimed condition.  Significantly, there was no muscle atrophy.  As such, it appears that the Veteran's loss of muscle strength ability to grip is due to his service-connected orthopedic conditions of the wrists and there is no separate neurological condition.   

C. Hand Disabilities

The Veteran's bilateral hand disabilities are each rated under 38 C.F.R. § 4.71a, DC 5003-5228.  As above, DC 5003 pertains to degenerative or traumatic arthritis established by X-ray findings and is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  As noted above, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Limitation of motion of the individual fingers is rated under DCs 5228, 5229, and 5230.  DC 5228, for limitation of motion of the thumb (of either the major or nonmajor hand), provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  Under DC 5229, for limitation of motion of the index or long finger (of either the major or nonmajor hand), a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger (of either the major or nonmajor hand).  38 C.F.R. § 4.71a, DC 5230.

Evidence relevant to the current level of severity of the Veteran's bilateral hand disabilities includes VA examination reports dated in May 2010 and September 2015.  During the May 2010 VA examination the Veteran reported that he was employed part time in farming.  He denied any known trauma to the hands but reported a constant, daily, sharp pain in all joints of the bilateral hands.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of these joints and no inflammatory response.  He denied any flare-ups of pain and had not been incapacitated due to the hands joints over the past 12 months.  He also denied any surgeries or hospitalizations for his hands.  He indicated that he could lift at least 35 to 40 pounds but had difficulty lifting over his head and with pushing and pulling.  He had never been diagnosed with inflammatory arthritis and there were no functional limitations on standing or walking.  The Veteran had no prosthetic or orthotic devices and no history or record of any neoplastic activity in these joints.  The Veteran stated he experienced daily limitations working on a farm due to pain and was careful on lifting, pushing, or pulling.  He had no effects on his daily adult living activities and had no difficulty driving.  The Veteran treated his bilateral hand disorders with medication (NSAIDS) with a fair response and there were no side effects from this treatment.  

There was no history of hospitalization/surgery, trauma, or neoplasm to the hands.  The Veteran reported that he was right hand dominant and the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  He denied the use of any assistive device.  Notably, the examiner completed range of motion testing for the shoulders, elbows, and wrists but did not perform range of motion testing for the hands.  For the left hand, the examiner diagnosed markedly degenerative findings of the wrist with an appearance suggesting that they are related to old trauma.  For the right hand, the examiner diagnosed severe degenerative changes of the carpus and generalized demineralization of bone structures suggestive of a significant rheumatoid component but also possible posttraumatic changes.  

The examiner wrote that the Veteran's upper extremity disabilities had a significant effect on his usual occupation.  Specifically, the Veteran's disabilities resulted in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, pain, and disfigurement.  This resulted in the Veteran being assigned different work duties.  The examiner also noted that the Veteran's upper extremity disabilities affected his usual daily activities.  Specifically, there was a moderate effect on chores, exercise, sports, and recreation.  There was a mild effect on showing, traveling, bathing, dressing, toileting, and grooming.  There was no effect on feeding and/or driving.  

During the September 2015 VA examination, the examiner reviewed the claims file and diagnosed degenerative arthritis of the bilateral hands.  The Veteran reported constant severe pain in his hands.  He also reported that these disabilities were progressively worsening and indicated that he experienced a "constant aching" in his hands of a 10/10 in severity.  He treated these conditions with pain medication with fair response and indicated that he was retired from farm work.  The Veteran reported that, in addition to the pain, he had weakness in his hands and had difficulty picking up things and carrying them (i.e., mattress).  Some fine motor skills were also impacted (i.e., difficulty buttoning shirts).  

It was noted that the Veteran was right hand dominant and that he experienced flare-ups of the hand, finger, or thumb joints.  Specifically, the flares were described as "constant aching" with a severity of 10/10.  Significantly, the Veteran reported that the pain in his hands was a "constant" and "all the time."  The Veteran described moderate weakness in grip strength, lack of endurance, and mild decrease in fine motor skills as his functional loss/functional impairment of the hands.  On range of motion testing of the right index, long, ring, and little fingers the Veteran had 0 to 90 degrees of the MCP (metacarpophalangeal) joints, 0 to 100 degrees of the PIP (proximal interphalangeal) joints, and 0 to 70 degrees of the DIP (distal interphalangeal) joints.  On range of motion testing of the right thumb the Veteran had 0 to 90 degrees of the MCP joint and 0 to 90 degrees of the IP (interphalangeal) joint.  There was no gap between the pad of the thumb and the fingers.  There was a two centimeter gap between both the index/long fingers and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that both finger flexion and extension exhibited pain and that the pain caused functional loss.  There was evidence of pain with use of the right hand and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically mild tenderness noted with palpation of metacarpals.  

On range of motion testing of the left index, long, ring, and little fingers the Veteran had 0 to 90 degrees of the MCP joint, 0 to 100 degrees of the PIP joint, and 0 to 70 degrees of the DIP joint.  On range of motion testing of the left thumb the Veteran had 0 to 100 degrees of the MCP joint and 0 to 90 degrees of the IP joint.  There was no gap between the pad of the thumb and the fingers.  There was a two centimeter gap between both the index/long fingers and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that both finger flexion and extension exhibited pain and that the pain caused functional loss.  There was evidence of pain with use of the left hand and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically mild tenderness noted with palpation of metacarpals.  

The Veteran was able to perform repetitive use testing with at least three repetitions in the right and left hands and there was no additional functional loss or range of motion after three repetitions.  The Veteran's hands were examined immediately after repetitive use over time.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited the functional ability of either hand with repeated use over a period of time, the examiner was unable to say without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

The examiner noted that the examination was not being conducted during a flare-up and was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited the functional ability of either hand with flare-ups, the examiner was unable to say without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to additional factors contributing to the Veteran's bilateral hand disabilities, it was noted that the Veteran experienced less movement than normal due to ankylosis, adhesions, etc. as well as weakened movement due to muscle or peripheral nerve injury, etc.  Muscle strength testing was 4/5 (active movement against some resistance), bilaterally, and there was a reduction in muscle strength.  The reduction in muscle strength was noted to be due entirely to the claimed condition.  There was no muscle atrophy and no ankylosis.  

It was noted that were other pertinent physical findings, complications, signs, or symptoms associated with the service-connected hand disabilities and the Veteran did not use an assistive device.  However, a description for such physical findings implies that there are no additional pertinent physical findings.  Significantly, it was noted that the fine motor skills of writing and picking up coins was "not impaired today."  There were no scars and the Veteran did not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies dated in May 2010 showed degenerative or traumatic arthritis of both hands.  

With regard to functional employment, the examiner wrote that the Veteran's hand conditions impacted his ability to perform occupational tasks.  Specifically, it was noted that the Veteran had 4/5 grip weakness and mildly decreased range of motion in his hands bilaterally.  He could not perform repetitive occupational tasks requiring full grip strength or tedious manual dexterity.  

Also of record are treatment records dated through May 2015, which show treatment for the Veteran's hand disorders.  Such records show similar findings as noted in the above May 2010 and September 2015 VA examination reports.  

Initially, the Board finds that separate 10 percent ratings are warranted for the Veteran's bilateral hand disabilities for the entire period on appeal.  Specifically, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). The May 2010 VA examination report noted a constant, daily, sharp pain in all joints of the bilateral hands.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of these joints and no inflammatory response.  As Burton is applicable here, separate 10 percent ratings are warranted for the Veteran's bilateral hand disabilities on this basis. 

However, the Board concludes that increased ratings greater than 10 percent for the Veteran's bilateral hand disabilities is not warranted.  The September 2015 VA examination report shows that there was no gap between the thumb pad and the fingers of either hand.  Accordingly, increased ratings greater than 10 percent are not warranted under DC 5228 for limitation of motion of the thumb.  Additionally, the Veteran is already separately rated for limitation of motion of the bilateral ring and little fingers and, even if he was not, the diagnostic codes for limitation of motion of the index or long finger and the little or ring finger do not provide for evaluations greater than 10 percent.  See 38 C.F.R. § 4.71a, DCs 5229 and 5330.

Although the medical evidence reflects that the Veteran reported pain on motion, such pain was accounted for by the September 2015 examiner when determining the Veteran's range of motion and repetitive testing.  Additionally, the September 2015 VA examiner reported that there was no change in range of motion with repetitions. There is no other evidence showing that the Veteran has more limitation of motion than that found on VA examination.  Moreover, the examiner could not express, without resort to mere speculation, additional imitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare up.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during either repetitive testing or flare-ups.  See Jones, 23 Vet. App. at 382.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for the functional impairment of the Veteran's bilateral hand disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  

Furthermore, the medical evidence consistently shows that there was no favorable or unfavorable ankylosis in any digits on the right hand or of the left hand, nor functional impairment comparable thereto, even with consideration of pain.  Further, the medical evidence shows unequivocally that there was no functional impairment of the right hand or left hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, an increased rating is not for application pursuant to DCs 5216- 5227. 38 C.F.R. § 4.71a, DCs 5216-5227.

Finally, as described above, DC 5003 provides for a 10 percent evaluation for painful noncompensable limitation of motion due to arthritis.  In this case, the evidence demonstrates osteoarthritis of each hand.  However, as the Veteran's right and left hand disabilities are already rated as 10 percent disabling each, and the thumb and fingers represent a minor joint group and occasional incapacitating exacerbations have not been shown, a higher schedular rating is not possible under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

For these reasons, the Board finds that the Veteran is entitled to a 10 percent rating for his left hand disorder and a 10 percent rating for his right hand disorder for the period prior to September 8, 2015, but not a rating in excess of 10 percent at any time during the pendency of this case for either hand.  In making this determination the Board considered the application of "staged" ratings, but found no distinctive periods where the Veteran's service-connected left hand or right hand met or nearly approximated the criteria for a rating in excess of 10 percent at any time during the pendency of this case.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral hand disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected bilateral hand disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected bilateral hand disabilities at issue.   

As for the potential of a separate rating for peripheral nerve/muscle injury of hands, the Board finds that there is no evidence of a separate peripheral nerve/muscle disability of the hands.  While muscle strength testing was 4/5 (active movement against some resistance), bilaterally, and there was a reduction in muscle strength during the September 2015 VA examination, the reduction in muscle strength was noted to be due entirely to the claimed condition.  Significantly, there was no muscle atrophy.  As such, it appears that the Veteran's loss of muscle strength ability to grip is due to his service-connected orthopedic conditions of the hands and there is no separate neurological condition.   

D.  Elbow/Forearm Disabilities

The Veteran's bilateral elbow/forearm disabilities are each rated under 38 C.F.R. § 4.71a, DC 5206.  Under DC 5206, a noncompensable rating is warranted for flexion limited to 110 degrees of the major or minor elbow.  A 10 percent rating is warranted for flexion limited to 100 degrees of the major or minor elbow.  A 20 percent rating is warranted for flexion limited to 90 degrees of the major elbow and flexion limited to 70 degrees of the minor elbow.  A 30 percent rating is warranted for flexion limited to 70 degrees of the major elbow and flexion limited to 55 degrees of the minor elbow.  A 40 percent rating is warranted for flexion limited to 55 degrees of the major s elbow and flexion limited to 45 degrees of the minor elbow.  A maximum rating of 50 percent is warranted for flexion limited to 45 degrees of the major elbow.  38 C.F.R. § 4.71a, DC 5206.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Evidence relevant to the current level of severity of the Veteran's bilateral elbow disabilities includes VA examination reports dated in May 2010 and September 2015.  During the May 2010 VA examination the Veteran reported that he was employed part time in farming.  He denied any known trauma to the elbows but reported a constant, daily, sharp pain in all joints of the bilateral elbows.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of these joints and no inflammatory response.  He denied any flare-ups of pain and had not been incapacitated due to the elbow joints over the past 12 months.  He also denied any surgeries or hospitalizations for his elbows.  He indicated that he could lift at least 35 to 40 pounds but had difficulty lifting over his head and with pushing and pulling.  He had never been diagnosed with inflammatory arthritis and there were no functional limitations on standing or walking.  The Veteran had no prosthetic or orthotic devices and no history or record of any neoplastic activity in these joints.  The Veteran stated he experienced daily limitations working on a farm due to pain and was careful on lifting, pushing, or pulling.  He had no effects on his daily adult living activities and had no difficulty driving.  The Veteran treated his bilateral elbow disorders with medication (NSAIDS) with a fair response and there were no side effects from this treatment.  

There was no history of hospitalization/surgery, trauma, or neoplasm to the elbow joints.  The Veteran reported that he was right hand dominant and the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  He denied the use of any assistive device.  On physical examination of the elbows, the examiner noted normal appearance and movement of the elbow joints.  On range of motion testing of the left elbow, the Veteran had flexion to 145 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees.  There was no objective evidence of pain with active motion on the left side.  On range of motion testing of the right elbow, the Veteran had flexion to 145 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees.  There was no objective evidence of pain with active motion on the right side.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.

Inspection of the left elbow showed it to be symmetrical with the right with no
redness, swelling, heat, effusion or deformity.  There was no specific tenderness
with palpation of the elbow joint itself, or with palpation of the extensor
tendons of the lateral epicondyle or the flexor tendons of the medial condyle.  There was also no focal tenderness of the radiohumeral joint, the olecranon or olecranon grooves.  With regard to the left forearm, the examiner wrote that there was considerable distortion of the distal most forearm and carpal area.  The remainder of the radius and ulna appeared satisfactory.  There was no fracture or displacement.  With regard to the left elbow, the examiner wrote that there was minimal olecranon spur but otherwise normal findings and radiographic study.  With regard to the right forearm, the examiner wrote that the forearm structure bone appeared intact.  There was no fracture or displacement and no bone productive or destructive abnormality in the mid or proximal forearm.  With regard to the right elbow, a minimal olecranon spur was apparent.  There was no fracture or displacement and no bone productive or bone destructive abnormality otherwise.

The examiner wrote that the Veteran's upper extremity disabilities had a significant effect on his usual occupation.  Specifically, the Veteran's disabilities resulted in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, pain, and disfigurement.  This resulted in the Veteran being assigned different work duties.  The examiner also noted that the Veteran's upper extremity disabilities affected his usual daily activities.  Specifically, there was a moderate effect on chores, exercise, sports, and recreation.  There was a mild effect on showing, traveling, bathing, dressing, toileting, and grooming.  There was no effect on feeding and/or driving.  

During the September 2015 VA elbow examination, the examiner reviewed the electronic claims file and diagnosed right and left elbow condition (olecranon spurs).  The Veteran indicated that his elbows hurt all the time and that he experienced both swelling and locking.  He reported that his bilateral elbow disabilities were progressively worsening and indicated that the his elbows ached constantly and ranged from an 8/10 in severity to a 10/10 in severity.  He treated these conditions with rest and pain medication with a poor to fair response and indicated that he was retired from farm work.  It was noted that the Veteran's elbow conditions kept him from being as active as he would like and that the constant pain kept him from being as engaged socially as he normally would.  

It was noted that the Veteran was right hand dominant and that he experienced flare-ups of the elbow or forearm.  Specifically, the flares were described as "constant aching" with a severity of 10/10.  There was no functional loss/functional impairment of the elbows.   On range of motion testing of the right elbow, the Veteran had flexion to 110 degrees, extension to 0 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  It was noted that the Veteran had pain on flexion but that this pain did not result in functional loss.  There was no objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue and no objective evidence of crepitus.  On range of motion testing of the left elbow, the Veteran had flexion to 125 degrees, extension to 0 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  It was noted that the Veteran had pain on flexion but that this pain did not result in functional loss.  There was no objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue and no objective evidence of crepitus.   

The Veteran was able to perform repetitive use testing with at least three repetitions for both elbows and there was no additional functional loss or range of motion after three repetitions.  It was noted that the elbows were being examined immediately after repetitive use over time.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either elbow, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to flare-ups, it was noted that the examination was not being conducted during a flare-up of either elbow.  The examiner also wrote that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either elbow, the examiner indicated that he was unable to comment on this without mere speculation.  Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

With regard to additional factors contributing to the Veteran's elbow disabilities, the examiner wrote that there was less movement than normal due to ankylosis, adhesions, etc.  Muscle strength testing was normal and there was no muscle atrophy.  The examination indicated that there was no ankylosis.  There was no evidence of flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  

It was noted that were other pertinent physical findings, complications, signs, symptoms, or scars associated with the service-connected elbow disabilities and the Veteran did not use an assistive device.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies dated in May 2010 showed degenerative or traumatic arthritis of both elbows.  With regard to functional employment, the examiner wrote that the Veteran's elbow conditions did not impact his ability to perform occupational tasks. 

Also of record are treatment records dated through May 2015, which show treatment for the Veteran's elbow disorders.  Such records show similar findings as noted in the above May 2010 and September 2015 VA examination reports.  

Initially, the Board finds that separate 10 percent ratings are warranted for the Veteran's bilateral elbow disabilities for the entire period on appeal.  As above, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton.  While the May 2010 VA examiner noted normal movement of the elbows, the Veteran noted a constant, daily, sharp pain in all joints of the bilateral elbows.  He rated the pain as 8/10.  He stated that he experienced occasional mild swelling with no locking, weakness, lack of endurance, dislocations or subluxations of these joints and no inflammatory response.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for initial separate10 percent rating for bilateral elbow disabilities prior to September 8, 2015 have been approximated under DC 5206.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59 

However, the Board concludes that increased ratings greater than 10 percent for the Veteran's bilateral elbow disabilities is not warranted.  The Veteran has been awarded a 10 percent rating for each elbow disability based on painful motion of the forearm.  As stated above, the Veteran demonstrated full flexion of each elbow to 145 degrees during the May 2010 VA examination.  Subsequently, the Veteran demonstrated flexion of the right elbow to 110 degrees and flexion of the left elbow to 115 degrees during range of motion testing in September 2015.  There is no evidence showing flexion limited to 90 degrees during the rating period; therefore, a rating higher than 10 percent is not warranted under DC 5206. 

Also, a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to impairment involving the elbow and forearm.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  At the May 2010 and September 2015 VA medical examinations, the Veteran was able to extend fully both elbows to 0 degrees, without pain during range of motion and without additional limitation following repetitive motion.  Because there are no contrary findings in relevant treatment records, the weight of the evidence is against finding that a higher rating for either elbow disability is warranted under DC 5207. 

Also, DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  However, the Veteran does not demonstrate a limitation of flexion or extension of either elbow (or forearm) to the extent required for a higher rating under DC 5208.  As stated above, during the appeal period the Veteran has demonstrated full extension and, at worst, flexion of the right elbow to 110 degrees and flexion of the left elbow to 115 degrees, and there are no contrary findings in relevant treatment records. 

DC 5213 provides that supination of the major or minor extremity limited to the extent that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation is rated 20 percent disabling for the major or minor extremity.  A 30 percent rating for the major extremity and a 20 percent rating for the minor extremity are prescribed when there is limitation of pronation such that motion is lost beyond the middle of the arc.  At both VA medical examinations, the Veteran demonstrated normal forearm supination (i.e., 0 to 85 degrees) and normal forearm pronation (i.e., 0 to 80 degrees) bilaterally, and there are no contrary findings in relevant treatment records; therefore, a higher rating for either elbow disability under DC 5213 is not warranted.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

DC 5205 provides for a 40 percent rating for favorable ankylosis of the major elbow at an angle between 90 degrees and 70 degrees, and a 30 percent rating for favorable ankylosis of the minor elbow.  Higher ratings are available for intermediate elbow ankylosis at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, and unfavorable ankylosis.  The evidence does not show that the Veteran has left or right elbow ankylosis; therefore, a rating in excess of 10 percent is not available under DC 5205 for elbow ankylosis.

	E.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Specifically, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral shoulder, elbow, wrist, and hand disabilities with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his shoulder disabilities which includes his limitation of motion and pain as well as the functional impairment resulting from such symptoms, either singularly or in combination, which includes, constant pain and trouble with overhead lifting.  See DeLuca, supra; Mitchell, supra.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's shoulder disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent ratings contemplates his functional loss, to include limited range of motion, as a result of his bilateral shoulder disabilities.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left shoulder, left upper extremity neuropathy, and/or cervical spine disabilities at issue is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

With regard to the possibility of a TDIU pursuant to Rice, the Board has remanded this issue for further development.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his bilateral shoulder, elbow, wrist, and hand disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating in excess of 10 percent for arthritis/bursitis of the right shoulder is denied. 

An initial rating in excess of 10 percent for arthritis/bursitis of the left shoulder is denied. 

An initial rating in excess of 10 percent for a right wrist disability is denied.

An initial rating in excess of 10 percent for a left wrist disability is denied.

An initial 10 percent rating, and no higher, for degenerative arthritis of the right hand (thumb, index, and long fingers) (previously right hand disability) prior to September 8, 2015 is granted. 

An initial 10 percent rating, and no higher, for degenerative arthritis of the left hand (thumb, index, and long fingers) (previously right hand disability) prior to September 8, 2015 is granted.

An initial 10 percent rating, and no higher, for a right elbow/forearm disability with olecranon spurs (previously right elbow/forearm disability) prior to September 8, 2015 is granted. 

An initial 10 percent rating, and no higher, for a left elbow/forearm disability with olecranon spurs (previously right elbow/forearm disability) prior to September 8, 2015 is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the TDIU issue, as above, during a May 2010 VA examination the Veteran reported that he was employed part-time as a farmer and in the September 2015 VA examination the Veteran reported that he was retired.  The September 2015 VA examiner opined that the Veteran's bilateral shoulder and wrist disabilities affected his ability to maintain employment.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected joint disabilities.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Columbia, South Carolina facilities dated from May 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected disabilities, by an appropriate medical professional, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., bilateral shoulder arthritis/bursitis, bilateral wrist conditions, bilateral hearing loss, tinnitus, degenerative arthritis of the bilateral hands, bilateral elbow/forearm conditions with olecranon spurs, left eye area scar, and limited motion of the bilateral ring and little fingers), either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


